Exhibit 10.12
INDEMNIFICATION AGREEMENT
     INDEMNIFICATION AGREEMENT (this “Agreement”), made and executed as of
_______________, 2011, by and between Oasis Petroleum Inc., a Delaware
corporation (the “Company”) and _______________, an individual resident of the
State of ______________ (the “Indemnitee”).
WITNESSETH:
     WHEREAS, the Company is aware that, to induce and to retain highly
competent persons to serve the Company as directors or officers or in other
capacities, the Company must provide such persons with adequate protection
through insurance and indemnification against inordinate risks of claims and
actions against them arising out of their service to and activities on behalf of
the Company;
     WHEREAS, the Company recognizes the substantial increase in corporate
litigation in general, subjecting directors and officers to expensive litigation
risks at the same time as the availability and coverage of liability insurance
has been severely limited;
     WHEREAS, the Amended and Restated Bylaws of the Company (the “Bylaws”)
contain indemnification provisions which entitle the members of the Board of
Directors and officers of the Company to indemnification protection to the
fullest extent permitted by applicable law; and
     WHEREAS, it is reasonable, prudent and necessary for the Company to
obligate itself contractually to indemnify such persons to the fullest extent
permitted by applicable law and to provide an express process and procedure for
seeking indemnification so that they will continue to serve the Company free
from undue concern.
AGREEMENT:
     NOW, THEREFORE, in consideration of the premises and the mutual promises
and covenants contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Company and
the Indemnitee do hereby agree as follows:
     1. DEFINITIONS. For purposes of this Agreement, the following terms shall
have the meanings set forth below:
     (a) “Disinterested Director” shall mean a director of the Company who is
not or was not a party to the Proceeding in respect of which indemnification is
being sought.
     (b) “Expenses” shall include all reasonable attorneys’ fees, accountants’
fees, retainers, court costs, transcript costs, fees of experts, witness fees,
travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees, and all other disbursements or expenses
incurred in connection with prosecuting, defending, preparing to prosecute or
defend, investigating or being or preparing to be a witness in any Proceeding or
establishing the Indemnitee’s right of entitlement to indemnification for any of
the foregoing.

 



--------------------------------------------------------------------------------



 



     (c) “Independent Counsel” shall mean a law firm of at least 50 attorneys or
a member of a law firm of at least 50 attorneys that is experienced in matters
of corporate law and that neither is presently nor in the past five years has
been retained to represent (i) the Company or the Indemnitee or any affiliate
thereof in any matter material to either such party or (ii) any other party to
the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or the Indemnitee in an action to determine the Indemnitee’s right to
indemnification under this Agreement.
     (d) “Proceeding” shall mean any threatened, pending or completed action,
suit, arbitration, investigation, inquiry, alternate dispute resolution
mechanism, administrative or legislative hearing, or any other proceeding
(including, without limitation, any securities laws action, suit, arbitration,
investigation, inquiry, alternative dispute resolution mechanism, hearing or
procedure) whether civil, criminal, administrative, arbitrative or investigative
and whether or not based upon events occurring, or actions taken, before the
date hereof, and any appeal in or related to any such action, suit, arbitration,
investigation, inquiry, alternate dispute resolution mechanism, hearing or
proceeding and any inquiry or investigation (including discovery), whether
conducted by or in the right of the Company or any other person, that the
Indemnitee in good faith believes could lead to any such action, suit,
arbitration, investigation, inquiry, alternative dispute resolution mechanism,
hearing or other proceeding or appeal thereof.
     2. SERVICE BY THE INDEMNITEE. The Indemnitee agrees to serve or to continue
to serve as a director or officer of the Company and will discharge his/her
duties and responsibilities to the best of his/her ability so long as the
Indemnitee is duly elected or appointed in accordance with the provisions of the
Company’s Amended and Restated Certificate of Incorporation (the “Certificate”),
the Bylaws, and the Delaware General Corporation Law, as amended (the “DGCL”),
or until his/her earlier death, retirement, resignation or removal, or also in
the case of a director, until his/her successor shall have been duly elected and
qualified. The Indemnitee may at any time and for any reason resign from such
position (subject to any other obligation, whether contractual or imposed by
operation of law), in which event this Agreement shall continue in full force
and effect after such resignation. Additionally, this Agreement shall remain in
full force and effect after the death, retirement or removal of the Indemnitee,
or also in the case of a director, until his/her successor shall have been duly
elected and qualified. Notwithstanding the forgoing, this Agreement may be
terminated in accordance with Section 22 hereof. Nothing in this Agreement shall
confer upon the Indemnitee the right to continue in the employ of the Company or
as a director of the Company, or affect the right of the Company to terminate,
in the Company’s sole discretion (with or without cause) and at any time, the
Indemnitee’s employment or position as a director, in each case, subject to any
contractual rights of the Indemnitee existing otherwise than under this
Agreement.
     3. INDEMNIFICATION. The Company shall indemnify the Indemnitee and advance
Expenses to the Indemnitee as provided in this Agreement to the fullest extent
permitted by the Certificate, the Bylaws in effect as of the date hereof and the
DGCL or other

2



--------------------------------------------------------------------------------



 



applicable law in effect on the date hereof and to any greater extent that the
Bylaws, the DGCL, or applicable law may in the future from time to time permit.
Without diminishing the scope of the indemnification provided by this Section 3,
the rights of indemnification of the Indemnitee provided hereunder shall
include, but shall not be limited to, those rights hereinafter set forth, except
that no indemnification shall be paid hereunder to the Indemnitee:
     (a) on account of conduct of the Indemnitee which is adjudged in a final
adjudication by a court of competent jurisdiction from which there is no further
right of appeal or in a final adjudication of an arbitration pursuant to
Section 12 hereof, if the Indemnitee elects to seek such arbitration, to have
been knowingly fraudulent or to constitute conduct not in good faith, or in the
case of a criminal matter, to have been knowingly unlawful;
     (b) in any circumstance where such indemnification is expressly prohibited
by applicable law in effect as of the date of this Agreement or subsequently
determined to be expressly prohibited by applicable law;
     (c) with respect to liability for which payment is actually made to the
Indemnitee under an insurance policy or under an indemnity clause, Bylaws
provision or other agreement (other than this Agreement), except in respect of
any liability in excess of payment under such insurance, clause, Bylaws
provision or other agreement; or
     (d) if a final decision by a court having jurisdiction in the matter shall
determine that such indemnification is not lawful.
     4. ACTIONS OR PROCEEDINGS OTHER THAN AN ACTION BY OR IN THE RIGHT OF THE
COMPANY. The Indemnitee shall be entitled to the indemnification rights provided
in this Agreement if the Indemnitee was or is a party or is threatened to be
made a party to any Proceeding, other than a Proceeding by or in the right of
the Company, by reason of the fact that the Indemnitee is or was a director,
officer, employee, agent or fiduciary of the Company or any of the Company’s
direct or indirect wholly-owned subsidiaries, or is or was serving at the
request of the Company or any of the Company’s direct or indirect wholly-owned
subsidiaries as a director, officer, employee, agent or fiduciary of any other
entity, including, but not limited to, another corporation, partnership, limited
liability company, employee benefit plan, joint venture, trust or other
enterprise, or by reason of any act or omission by him/her in such capacity.
Pursuant to this Section 4, the Indemnitee shall be indemnified against all
judgments, penalties (including, but not limited to, excise and similar taxes)
and fines against the Indemnitee, and all Expenses, liabilities and amounts paid
in settlement which were actually and reasonably incurred by, or in the case of
retainers, to be incurred by, the Indemnitee or on the Indemnitee’s behalf in
connection with such Proceeding (including, but not limited to, the
investigation, defense or appeal thereof).
     5. ACTIONS BY OR IN THE RIGHT OF THE COMPANY. The Indemnitee shall be
entitled to the indemnification rights provided in this Agreement if the
Indemnitee was or is a party or is threatened to be made a party to any
Proceeding brought by or in the right of the Company to procure a judgment in
its favor by reason of the fact that the Indemnitee is or was a director,
officer, employee, agent or fiduciary of the Company or any of the Company’s
direct or indirect wholly-owned subsidiaries, or is or was serving at the
request of the

3



--------------------------------------------------------------------------------



 



Company or any of the Company’s direct or indirect wholly-owned subsidiaries as
a director, officer, employee, agent or fiduciary of another entity, including,
but not limited to, another corporation, partnership, limited liability company,
employee benefit plan, joint venture, trust or other enterprise, or by reason of
any act or omission by him/her in any such capacity. Pursuant to this Section 5,
the Indemnitee shall be indemnified against all Expenses actually and reasonably
incurred by, or in the case of retainers, to be incurred by, him/her in
connection with such Proceeding (including, but not limited to the
investigation, defense or appeal thereof); provided, however, that no
indemnification shall be made in respect of any claim, issue or matter as to
which the Indemnitee shall have been adjudged to be liable to the Company in a
final adjudication by a court of competent jurisdiction from which there is no
further right of appeal or in a final adjudication of an arbitration pursuant to
Section 12 hereof, if the Indemnitee elects to seek such arbitration, unless and
to the extent that the Court of Chancery of the State of Delaware, or the court
in which such Proceeding shall have been brought or is pending, shall determine
that such indemnification may be made.
     6. GOOD FAITH DEFINITION. For purposes of this Agreement, the Indemnitee
shall be deemed to have acted in good faith and in a manner the Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company, or, with respect to any criminal Proceeding, to have had no reasonable
cause to believe the Indemnitee’s conduct was unlawful, if such action was based
on any of the following: (a) the records or books of the account of the Company
or other enterprise, including financial statements; (b) information supplied to
the Indemnitee by the officers of the Company or any of the Company’s direct or
indirect wholly-owned subsidiaries or any entity at which the Indemnitee is or
was serving as a director, officer, employee, agent or fiduciary at the request
of the Company or any of the Company’s direct or indirect wholly-owned
subsidiaries (each such entity, a “Subject Enterprise”) in the course of his/her
duties; (c) the advice of legal counsel for the Company or Subject Enterprise;
or (d) information or records given in reports made to the Company or Subject
Enterprise by an independent certified public accountant or by an appraiser or
other expert selected with reasonable care by the Company or other enterprise.
The provisions of this Section 6 shall not be deemed to be exclusive or to limit
in any way the other circumstances in which the Indemnitee may be deemed to have
met the applicable standard of conduct set forth in this Agreement.
     7. INDEMNIFICATION FOR EXPENSES OF WITNESS. Notwithstanding the other
provisions of this Agreement, to the extent that the Indemnitee has served on
behalf of the Company or any of the Company’s direct or indirect wholly-owned
subsidiaries, or is or was serving at the request of the Company or any of the
Company’s direct or indirect wholly-owned subsidiaries, as a witness or other
similar participant in any Proceeding, the Indemnitee shall be indemnified
against all Expenses actually and reasonably incurred by, or in the case of
retainers, to be incurred by, the Indemnitee in connection therewith to be paid
by the Company within seven days of receipt by the Company of a statement from
the Indemnitee requesting such payment and detailing such Expenses.
     8. PARTIAL INDEMNIFICATION. If the Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of the judgments, penalties and fines and Expenses and amounts paid in
settlement actually and reasonably incurred by, or in the case of retainers to
be incurred by, the Indemnitee in connection with the investigation, defense,
appeal or settlement of such Proceeding described

4



--------------------------------------------------------------------------------



 



in Sections 4 and 5 hereof, but is not entitled to indemnification for the total
amount thereof, the Company shall nevertheless indemnify the Indemnitee for the
portion of such judgments, penalties and fines and Expenses and amounts paid in
settlement actually and reasonably incurred by, or in the case of retainers, to
be incurred by, the Indemnitee for which the Indemnitee is entitled to be
indemnified. For purposes of this Section 8 and without limitation, the
termination of any claim, issue, or matter in such a Proceeding described herein
(a) by dismissal, summary judgment, judgment on the pleading, or final judgment,
with or without prejudice, or (b) by agreement without payment or assumption or
admission of liability by the Indemnitee, shall be deemed to be a successful
determination or result as to such claim, issue or matter.
     9. PROCEDURE FOR DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION.
     (a) To obtain indemnification under this Agreement, the Indemnitee shall
submit to the Company a written request, including documentation and information
which is reasonably available to the Indemnitee and is reasonably necessary to
determine whether the Indemnitee is entitled to indemnification. The Secretary
of the Company shall, promptly upon receipt of a request for indemnification,
advise the Board of Directors that the Indemnitee has requested indemnification.
Any Expenses incurred by, or in the case of retainers, to be incurred by, the
Indemnitee in connection with the Indemnitee’s request for indemnification
hereunder shall be borne by the Company.
     (b) Upon written request by the Indemnitee for indemnification pursuant to
Sections 4 and 5 hereof, the entitlement of the Indemnitee to indemnification
pursuant to the terms of this Agreement shall be determined by the following
person or persons, who shall be empowered to make such determination: (i) if
requested by the Indemnitee, by Independent Counsel in a written opinion to the
Board of Directors, a copy of which shall be delivered to the Indemnitee; or
(ii) if not so requested, (A) by the Board of Directors of the Company, by a
majority vote of a quorum (determined in accordance with the Bylaws) consisting
of Disinterested Directors, or (B) if a quorum consisting of Disinterested
Directors is not obtainable or if a majority vote of a quorum consisting of
Disinterested Directors so directs, by Independent Counsel in a written opinion
to the Board of Directors, a copy of which shall be delivered to the Indemnitee.
The Independent Counsel shall be selected by the Board of Directors of the
Company unless there shall have occurred within two years prior to the date of
the commencement of the Proceeding for which indemnification is claimed a
“Change of Control” as defined in the Company’s 2010 Long Term Incentive Plan in
which case the Independent Counsel shall be selected by the claimant unless the
claimant shall request that such selection be made by the Board of Directors.
Such determination of entitlement to indemnification shall be made not later
than 45 days after receipt by the Company of a written request for
indemnification. If it is so determined that the Indemnitee is entitled to
indemnification, payment to the Indemnitee shall be made within 15 days after
such determination.
     (c) The Indemnitee shall be entitled to indemnification hereunder without a
separate determination by or on behalf of the Company pursuant to Section 9(b)
hereof with respect to any Proceeding and/or any claim, issue, or matter with
respect thereto: (i) which is resolved by agreement without any payment or
assumption or admission of

5



--------------------------------------------------------------------------------



 



liability by the Indemnitee; or (ii) as to which a final decision on the merits
has been made by the court or other body with jurisdiction over that Proceeding,
in which the Indemnitee was not determined to be liable with respect to such
claim, issue, or matter asserted against the Indemnitee in the Proceeding; or
(iii) as to which a court or arbitrator determines upon application that,
despite such a determination of liability on the part of the Indemnitee, but in
view of all the circumstances of the Proceeding and of the Indemnitee’s conduct
with respect thereto, the Indemnitee is fairly and reasonably entitled to
indemnification for such judgments, penalties, fines, amounts paid in
settlement, and Expenses as such court or arbitrator shall deem proper;
provided, however, such decision shall have been rendered in or with respect to
the Proceeding for which the Indemnitee seeks indemnification under this
Agreement.
     10. PRESUMPTIONS AND EFFECT OF CERTAIN PROCEEDINGS.
     (a) In making a determination with respect to entitlement to
indemnification, the Indemnitee shall be presumed to be entitled to full
indemnification hereunder, and the Company shall have the burden of proof in the
making of any determination contrary to such presumption. Neither the failure of
the Board of Directors (or such other person or persons empowered to make the
determination of whether the Indemnitee is entitled to indemnification) to have
made a determination prior to the commencement of any action pursuant to this
Agreement that indemnification is proper in the circumstances because the
Indemnitee has met the applicable standard of conduct, nor any determination
thereby that the Indemnitee has not met such applicable standard of conduct,
shall be a defense or admissible as evidence in any Proceeding for any purpose
or create a presumption that the Indemnitee has acted in bad faith or failed to
meet any other applicable standard of conduct.
     (b) If the Board of Directors or the Independent Counsel, as applicable,
shall have failed to make a determination as to entitlement to indemnification
within 45 days after receipt by the Company of such request, the requisite
determination of entitlement to indemnification shall be deemed to have been
made and the Indemnitee shall be absolutely entitled to such indemnification,
absent actual and material fraud in the request for indemnification, a
prohibition of indemnification under applicable law in effect as of the date of
this Agreement, or a subsequent determination that such indemnification is
prohibited by applicable law. The termination of any Proceeding described in
Sections 4 or 5 hereof by judgment, order, settlement or conviction, or upon a
plea of nolo contendere or its equivalent, shall not, of itself: (i) create a
presumption that the Indemnitee acted in bad faith or in a manner which he/she
reasonably believed to be opposed to the best interests of the Company, or, with
respect to any criminal Proceeding, that the Indemnitee has reasonable cause to
believe that the Indemnitee’s conduct was unlawful; or (ii) otherwise adversely
affect the rights of the Indemnitee to indemnification, except as may be
provided herein.
     11. ADVANCEMENT OF EXPENSES. Subject to applicable law, all reasonable
Expenses actually incurred by, or in the case of retainers, to be incurred by,
the Indemnitee in connection with any Proceeding shall be paid by the Company in
advance of the final disposition of such Proceeding, if so requested by the
Indemnitee, within seven days after the receipt by the Company of a statement or
statements from the Indemnitee requesting such

6



--------------------------------------------------------------------------------



 



advance or advances. The Indemnitee may submit such statements from time to
time. The Indemnitee’s entitlement to such Expenses shall include those
incurred, or in the case of retainers, to be incurred, in connection with any
Proceeding by the Indemnitee seeking an adjudication or award in arbitration
pursuant to this Agreement. Such statement or statements shall reasonably
evidence the Expenses incurred by, or in the case of retainers, to be incurred
by, the Indemnitee in connection therewith and shall include or be accompanied
by a written affirmation by the Indemnitee of the Indemnitee’s good faith belief
that the Indemnitee has met the standard of conduct necessary for
indemnification under this Agreement and an undertaking by or on behalf of the
Indemnitee to repay such amount if it is ultimately determined that the
Indemnitee is not entitled to be indemnified against such Expenses by the
Company pursuant to this Agreement or otherwise. The form of Written Affirmation
is attached as Exhibit A hereto. Each written undertaking to pay amounts
advanced must be an unlimited general obligation but need not be secured, and
shall be accepted without reference to financial ability to make repayment.
     12. REMEDIES OF THE INDEMNITEE IN CASES OF DETERMINATION NOT TO INDEMNIFY
OR FAILURE TO ADVANCE EXPENSES. In the event that a determination is made that
the Indemnitee is not entitled to indemnification hereunder or if the payment
has not been timely made following a determination of entitlement to
indemnification pursuant to Sections 9 and 10 hereof, or if Expenses are not
advanced pursuant to Section 11 hereof, the Indemnitee shall be entitled to seek
a final adjudication in an appropriate court of the State of Delaware or any
other court of competent jurisdiction of the Indemnitee’s entitlement to such
indemnification or advance. Alternatively, the Indemnitee may, at the
Indemnitee’s option, seek an award in arbitration to be conducted by a single
arbitrator chosen by the Indemnitee and approved by the Company, which approval
shall not be unreasonably withheld or delayed. If the Indemnitee and the Company
do not agree upon an arbitrator within 30 days following notice to the Company
by the Indemnitee that it seeks an award in arbitration, the arbitrator will be
chosen pursuant to the rules of the American Arbitration Association (the
“AAA”). The arbitration will be conducted pursuant to the rules of the AAA, and
an award shall be made within 60 days following the filing of the demand for
arbitration. The arbitration shall be held in Houston, Texas. The Company shall
not oppose the Indemnitee’s right to seek any such adjudication or award in
arbitration or any other claim. Such judicial proceeding or arbitration shall be
made de novo, and the Indemnitee shall not be prejudiced by reason of a
determination (if so made) that the Indemnitee is not entitled to
indemnification. If a determination is made or deemed to have been made pursuant
to the terms of Section 9 or Section 10 hereof that the Indemnitee is entitled
to indemnification, the Company shall be bound by such determination and shall
be precluded from asserting that such determination has not been made or that
the procedure by which such determination was made is not valid, binding and
enforceable. The Company further agrees to stipulate in any such court or before
any such arbitrator that the Company is bound by all the provisions of this
Agreement and is precluded from making any assertions to the contrary. If the
court or arbitrator shall determine that the Indemnitee is entitled to any
indemnification hereunder, the Company shall pay all reasonable Expenses
actually incurred by, or in the case of retainers to be incurred by, the
Indemnitee in connection with such adjudication or award in arbitration
(including, but not limited to, any appellate Proceedings).
     13. NOTIFICATION AND DEFENSE OF CLAIM. Promptly after receipt by the
Indemnitee of notice of the commencement of any Proceeding, the Indemnitee will,
if a claim

7



--------------------------------------------------------------------------------



 



in respect thereof is to be made against the Company under this Agreement,
notify the Company in writing of the commencement thereof. The omission or delay
by the Indemnitee to so notify the Company will not relieve the Company from any
liability that it may have to the Indemnitee under this Agreement or otherwise,
except to the extent that the Company may suffer material prejudice by reason of
such failure or delay. Notwithstanding any other provision of this Agreement,
with respect to any such Proceeding as to which the Indemnitee gives notice to
the Company of the commencement thereof:
     (a) The Company will be entitled to participate therein at its own expense.
     (b) Except as otherwise provided in this Section 13(b), to the extent that
it may wish, the Company, jointly with any other indemnifying party similarly
notified, shall be entitled to assume the defense thereof with counsel
reasonably satisfactory to the Indemnitee. After prior written notice from the
Company to the Indemnitee of its election to so assume the defense thereof, the
Company shall not be liable to the Indemnitee under this Agreement for any legal
or other Expenses subsequently incurred by the Indemnitee in connection with the
defense thereof other than reasonable costs of investigation or as otherwise
provided below. The Indemnitee shall have the right to employ the Indemnitee’s
own counsel in such Proceeding, but the fees and Expenses of such counsel
incurred after such notice from the Company of its assumption of the defense
thereof shall be at the expense of the Indemnitee unless (i) the employment of
counsel by the Indemnitee has been authorized by the Company; (ii) the
Indemnitee shall have reasonably concluded that there may be a conflict of
interest between the Company and the Indemnitee in the conduct of the defense of
such Proceeding, and such determination by the Indemnitee shall be supported by
an opinion of counsel, which opinion shall be reasonably acceptable to the
Company; or (iii) the Company shall not in fact have employed counsel to assume
the defense of the Proceeding, in each of which cases the fees and Expenses of
counsel shall be at the expense of the Company. The Company shall not be
entitled to assume the defense of any Proceeding brought by or on behalf of the
Company or as to which the Indemnitee shall have reached the conclusion provided
for in clause (ii) above.
     (c) The Company shall not be liable to indemnify the Indemnitee under this
Agreement for any amounts paid in settlement of any Proceeding without its prior
written consent, which consent shall not be unreasonably withheld. The Company
shall not be required to obtain the consent of the Indemnitee to settle any
Proceeding which the Company has undertaken to defend if the Company assumes
full and sole responsibility for such settlement and such settlement grants the
Indemnitee a complete and unqualified release in respect of any potential
liability. The Company shall have no obligation to indemnify the Indemnitee
under this Agreement with regard to any judicial award issued in a Proceeding,
or any related Expenses of the Indemnitee, if the Company was not given a
reasonable and timely opportunity, at its expense, to participate in the defense
of such Proceeding, except to the extent the Company was not materially
prejudiced thereby.
     (d) If, at the time of the receipt of a notice of a claim pursuant to this
Section 13, the Company has director and officer liability insurance in effect,
the Company shall give prompt notice of the commencement of the Proceeding for
which indemnification is

8



--------------------------------------------------------------------------------



 



sought to the insurers in accordance with the procedures set forth in the
respective policies.
     The Company shall thereafter take all necessary or desirable action to
cause such insurers to pay, on behalf of the Indemnitee, all amounts payable as
a result of such Proceeding in accordance with the terms of the policies.
     14. OTHER RIGHTS TO INDEMNIFICATION. The indemnification and advancement of
Expenses provided by this Agreement are cumulative, and not exclusive, and are
in addition to any other rights to which the Indemnitee may now or in the future
be entitled under any provision of the Bylaws or Certificate of the Company, or
other governing documents of any direct or indirect wholly-owned subsidiary of
the Company, any vote of the stockholders of the Company or Disinterested
Directors, any provision of law or otherwise. Except as required by applicable
law, the Company shall not adopt any amendment to its Bylaws or Certificate the
effect of which would be to deny, diminish or encumber the Indemnitee’s right to
indemnification under this Agreement.
     15. NO IMPUTATION. The knowledge or actions, or failure to act, of any
director, officer, agent or employee of the Company or the Company itself shall
not be imputed to the Indemnitee for purposes of determining the right to
indemnification under this Agreement.
     16. DIRECTOR AND OFFICER LIABILITY INSURANCE. The Company shall, from time
to time, make the good faith determination whether it is practicable for the
Company to obtain and maintain a policy or policies of insurance with reputable
insurance companies providing the officers and directors of the Company and any
direct or indirect wholly-owned subsidiary of the Company with coverage for
losses from wrongful acts or to ensure the Company’s performance of its
indemnification obligations under this Agreement. Among other considerations,
the Company will weigh the costs of obtaining such insurance coverage against
the protection afforded by such coverage. Notwithstanding the foregoing, the
Company shall have no obligation to obtain or maintain such insurance if the
Company determines in good faith that such insurance is not necessary or is not
reasonably available, if the premium costs for such insurance are
disproportionate to the amount of coverage provided, if the coverage provided by
such insurance is limited by exclusions so as to provide an insufficient benefit
or if the Indemnitee is covered by similar insurance maintained by a direct or
indirect wholly-owned subsidiary of the Company. However, the Company’s decision
whether or not to adopt and maintain such insurance shall not affect in any way
its obligations to indemnify the Indemnitee under this Agreement or otherwise.
In all policies of director and officer liability insurance, the Indemnitee
shall be named as an insured in such a manner as to provide the Indemnitee the
same rights and benefits as are accorded to the most favorably insured of the
Company’s directors, if the Indemnitee is a director; or of the Company’s
officers, if the Indemnitee is not a director of the Company but is an officer.
The Company agrees that the provisions of this Agreement shall remain in effect
regardless of whether liability or other insurance coverage is at any time
obtained or retained by the Company; except that any payments made to, or on
behalf of, the Indemnitee under an insurance policy shall reduce the obligations
of the Company hereunder with respect to the amount of such payment in
accordance with Section 3(c) hereof.

9



--------------------------------------------------------------------------------



 



     17. INTENT. This Agreement is intended to be broader than any statutory
indemnification rights applicable in the State of Delaware and shall be in
addition to and supplemental to any other rights the Indemnitee may have under
the Certificate, the Bylaws, applicable law or otherwise. To the extent that a
change in applicable law (whether by statute or judicial decision) permits
greater indemnification by agreement than would be afforded currently under the
Certificate, the Bylaws, applicable law or this Agreement, it is the intent of
the parties that the Indemnitee enjoy by this Agreement the greater benefits so
afforded by such change. To the extent there is any conflict between this
Agreement and the Bylaws with respect to any right or obligation of any party
hereto, the terms of this Agreement shall control; provided, however, the
foregoing shall not apply to a reduction of any right of the Indemnitee.
     18. ATTORNEY’S FEES AND OTHER EXPENSES TO ENFORCE AGREEMENT. In the event
that the Indemnitee is subject to or intervenes in any Proceeding in which the
validity or enforceability of this Agreement is at issue or seeks an
adjudication or award in arbitration to enforce the Indemnitee’s rights under,
or to recover damages for breach of, this Agreement the Indemnitee, if he/she
prevails in whole or in part in such action, shall be entitled to recover from
the Company and shall be indemnified by the Company against any actual expenses
for attorneys’ fees and disbursements reasonably incurred by the Indemnitee.
     19. SUBROGATION. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of the Indemnitee, who shall execute all documents required and shall
do all acts that may be necessary to secure such rights and to enable the
Company effectively to bring suit to enforce such rights.
     20. EFFECTIVE DATE. The provisions of this Agreement shall cover claims or
Proceedings whether now pending or hereafter commenced and shall be retroactive
to cover acts or omissions or alleged acts or omissions which heretofore have
taken place. The Company shall be liable under this Agreement, pursuant to
Sections 4 and 5 hereof, for all acts of the Indemnitee while serving as a
director and/or officer, notwithstanding the termination of the Indemnitee’s
service, if such act was performed or omitted to be performed during the term of
the Indemnitee’s service to the Company.
     21. GROSS-UP FOR TAXES. In the event any payment of indemnity to the
Indemnitee under this Agreement shall be deemed to be income for federal, state
or local income, excise or other tax purposes, then the Company shall pay to the
Indemnitee, in addition to any amount for indemnification provided for herein,
an amount equal to the amount of taxes for which the Indemnitee shall become
liable (with offset for any deductions which the Indemnitee may have that are
related to the indemnification amount but without offset for any other
deductions which the Indemnitee may have that are not related to the
indemnification amount), promptly upon receipt from the Indemnitee of a request
for reimbursement of such taxes together with a copy of the Indemnitee’s tax
return, which shall be maintained in strictest confidence by the Company. Any
such tax gross-up payment shall be paid to the Indemnitee within 60 days
following receipt by the Company of the Indemnitee’s request and tax return,
which shall be received by the Company no later than the end of the calendar
year next following the calendar year in which the Indemnitee remits the related
taxes; provided, however, that in the event the Indemnitee is audited by the
Internal Revenue Service, the deadline for receipt by the Company of the
Indemnitee’s request and tax return shall be

10



--------------------------------------------------------------------------------



 



extended to the end of three calendar years (plus the time length of any audit
extensions requested by the Internal Revenue Service) next following the
calendar year in which the Indemnitee remits the related taxes.
     22. DURATION OF AGREEMENT. This Agreement shall continue until and
terminate upon the later of: (a) ten years after the Indemnitee has ceased to
occupy any of the positions or have any relationships described in Sections 4
and 5 of this Agreement; (b) the final termination of all Proceedings to which
the Indemnitee may be subject by reason of the fact that he/she is or was a
director, officer, employee, agent or fiduciary of the Company or any of the
Company’s direct or indirect wholly-owned subsidiaries, or is or was serving at
the request of the Company or any of the Company’s direct or indirect
wholly-owned subsidiaries as a director, officer, employee, agent or fiduciary
of any other entity, including, but not limited to, another corporation,
partnership, limited liability company, employee benefit plan, joint venture,
trust or other enterprise, or by reason of any act or omission by the Indemnitee
in any such capacity; or (c) the expiration of all statutes of limitation
applicable to possible Proceedings to which the Indemnitee may be subject
arising out of the Indemnitee’s positions or relationships described in
Sections 4 and 5 of this Agreement. The indemnification provided under this
Agreement shall continue as to the Indemnitee even though he/she may have ceased
to be a director or officer of the Company or any of the Company’s direct or
indirect wholly-owned subsidiaries. This Agreement shall be binding upon the
Company and its successors and assigns, including, without limitation, any
corporation or other entity which may have acquired all or substantially all of
the Company’s assets or business or into which the Company may be consolidated
or merged, and shall inure to the benefit of the Indemnitee and his/her spouse,
successors, assigns, heirs, devisees, executors, administrators or other legal
representations. The Company shall require any successor or assignee (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by written
agreement in form and substance reasonably satisfactory to the Company,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession or assignment had taken place.
     23. DISCLOSURE OF PAYMENTS. Except as required by any federal securities
laws or other federal or state law, neither party hereto shall disclose any
payments under this Agreement unless prior approval of the other party is
obtained.
     24. CONTRIBUTION. To the fullest extent permissible under applicable law,
if the indemnification provided for in this Agreement is unavailable to the
Indemnitee for any reason whatsoever, the Company, in lieu of indemnifying the
Indemnitee, shall contribute to the amount incurred by the Indemnitee, whether
for judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement, and/or for Expenses, in connection with any claim relating a
Proceeding under this Agreement, in such proportion as is deemed fair and
reasonable in light of all of the circumstances of such Proceeding in order to
reflect (i) the relative benefits received by the Company and the Indemnitee as
a result of the event(s) and/or transaction(s) giving rise to such Proceeding;
and/or (ii) the relative fault of the Company (and its directors, officers,
employees, and agents) and the Indemnitee in connection with such event(s)
and/or transaction(s). If such contribution constitutes deferred compensation
subject to Section 409A of the Internal Revenue Code of 1986, as amended, and
the Treasury Regulations and other guidance thereunder (“Section 409A”), as
determined by the Company,

11



--------------------------------------------------------------------------------



 



such contribution shall be paid to the Indemnitee (or the Indemnitee’s estate in
the event of death) upon the earlier of (a) the Indemnitee’s “separation from
service” (as defined by the Company in accordance with Section 409A); (b) the
Indemnitee’s death; (c) the Indemnitee’s becoming “disabled” (as defined in
Section 409A); (d) the occurrence of an “unforeseeable emergency” (as defined in
Section 409A); or (e) a change in the ownership or effective control of the
Company or in the ownership of a substantial portion of the assets of the
Company (as defined in Section 409A).
     25. IRC SECTION 409A. This Agreement is intended to comply with
Section 409A (as defined in Section 23 of this Agreement) and any ambiguous
provisions will be construed in a manner that is compliant with the application
of Section 409A. If (a) the Indemnitee is a “specified employee” (as such term
is defined by the Company in accordance with Section 409A) and (b) any payment
payable upon “separation from service” (as such term is defined by the Company
in accordance with Section 409A) under this Agreement is subject to Section 409A
and is required to be delayed under Section 409A because the Indemnitee is a
specified employee, that payment shall be payable on the earlier of (i) the
first business day that is six months after the Indemnitee’s “separation from
service”; (ii) the date of the Indemnitee’s death; or (iii) the date that
otherwise complies with the requirements of Section 409A. This Section 25 shall
be applied by accumulating all payments that otherwise would have been paid
within six months of the Indemnitee’s separation from service and paying such
accumulated amounts on the earliest business day which complies with the
requirements of Section 409A. For purposes of Section 409A, each payment or
amount due under this Agreement shall be considered a separate payment, and the
Indemnitee’s entitlement to a series of payments under this Agreement is to be
treated as an entitlement to a series of separate payments.
     26. SEVERABILITY. If any provision or provisions of this Agreement shall be
held invalid, illegal or unenforceable for any reason whatsoever, (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including, but not limited to, all portions of any Sections of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby and (b) to
the fullest extent possible, the provisions of this Agreement (including, but
not limited to, all portions of any paragraph of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that are not
themselves invalid, illegal or unenforceable) shall be construed so as to give
effect to the intent manifested by the provision held invalid, illegal or
unenforceable.
     27. COUNTERPARTS. This Agreement may be executed by one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same agreement. Only one
such counterpart signed by the party against whom enforceability is sought shall
be required to be produced to evidence the existence of this Agreement.
     28. CAPTIONS. The captions and headings used in this Agreement are inserted
for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.
     29. ENTIRE AGREEMENT, MODIFICATION AND WAIVER. This Agreement, along with
any employment agreement addressing the subject matter hereof and the
Certificate

12



--------------------------------------------------------------------------------



 



and the Bylaws, interpreted as described in Section 17 hereof, constitutes the
entire agreement and understanding of the parties hereto regarding the subject
matter hereof, and no supplement, modification or amendment of this Agreement
shall be binding unless executed in writing by all parties hereto. No waiver of
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions hereof (whether or not similar) nor shall such
waiver constitute a continuing waiver. No supplement, modification or amendment
to this Agreement shall limit or restrict any right of the Indemnitee under this
Agreement in respect of any act or omission of the Indemnitee prior to the
effective date of such supplement, modification or amendment unless expressly
provided therein.
     30. NOTICES. All notices, requests, demands or other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(a) delivered by hand with receipt acknowledged by the party to whom said notice
or other communication shall have been directed, (b) mailed by certified or
registered mail, return receipt requested with postage prepaid, on the date
shown on the return receipt or (c) delivered by facsimile transmission on the
date shown on the facsimile machine report:

  (a)   If to the Indemnitee to:        
                                                            
                                                            
                                                            
Facsimile:                                              (b)   If to the Company,
to:         Oasis Petroleum Inc.
1001 Fannin Street, Suite 1500
Houston, TX 77002
Facsimile: (281) 404-9500
Attn: Board of Directors

or to such other address as may be furnished to the Indemnitee by the Company or
to the Company by the Indemnitee, as the case may be.
     31. GOVERNING LAW. The parties hereto agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware, applied without giving effect to any conflicts of law
principles.
[Signature Page Follows]

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
day and year first above written.

                  THE COMPANY:    
 
                OASIS PETROLEUM INC.    
 
           
 
  By:             Name: Thomas B. Nusz         Title: President and Chief
Executive Officer    
 
                INDEMNITEE:    
 
                       

 



--------------------------------------------------------------------------------



 



EXHIBIT A
[DATE]
The Board of Directors of Oasis Petroleum Inc.
1001 Fannin Street
Houston, TX 77002
Ladies and Gentlemen:
     Pursuant to Section 11 (“Advancement of Expenses”) of that certain
Indemnification Agreement, dated ________________, 2010, by and among Oasis
Petroleum Inc., a Delaware corporation (the “Company”) and me (the
“Indemnification Agreement”), I request that the Company pay in advance the
reasonable expenses incurred by me in the defense of a Proceeding (as such term
is defined in the Indemnification Agreement). I also request that the Company
pay in advance the reasonable Expenses incurred by me in the defense of any
other Proceeding, as such terms are defined in the Indemnification Agreement,
arising from substantially the same matters that are in the original Proceeding
in which I am named as a defendant by reason of the fact that I am or was an
officer or member of the Board of Directors of the Company or its affiliates.
     In relation to the request made above, I believe, in good faith, that I
have met the standard of conduct necessary for indemnification under the
Indemnification Agreement, and I hereby undertake to repay to the Company,
immediately and upon demand, any expenses (including attorneys’ fees) paid by it
to me or on my behalf in advance of the final disposition of the above-described
Proceedings, if it shall ultimately be determined that I am not entitled to be
indemnified by the Company pursuant to the Indemnification Agreement or
otherwise.
Sincerely,
Printed Name:                                         

 



--------------------------------------------------------------------------------



 



ANNEX A
Participating Directors and Executive Officers
Kent O. Beers
Robert J. Candito
William J. Cassidy
Ted Collins, Jr.
Nickolas J. Lorentzatos
Michael H. Lou
Roy W. Mace
Michael McShane
H. Brett Newton
Thomas B. Nusz
Taylor L. Reid
Walter S. Smithwick
Douglas E. Swanson, Jr.
Robert L. Zorich

 